Citation Nr: 9905526	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for instability of 
the left knee, with residuals of a lateral meniscectomy, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the left knee.

4.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the right knee.

5.  Entitlement to an increased (compensable) evaluation for 
arthritis of the hands.

6.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1.  The veteran's instability of the left knee is not more 
than moderately disabling.

2.  The veteran's instability of the right knee is not 
manifested by more than slight recurrent subluxation or 
lateral instability.

3.  The residuals of the veteran's degenerative arthritis of 
the left knee include functional impairment due to chronic 
pain on motion.

4.  The residuals of the veteran's degenerative arthritis of 
the right knee include functional impairment due to chronic 
pain on motion.

5.  The residuals of the veteran's degenerative arthritis of 
the lumbar spine include slight loss of motion and functional 
impairment due to chronic pain on motion.

6.  The veteran's arthritis of the hands is not manifested by 
current evidence of arthritis, with either loss of motion or 
functional impairment due to chronic pain on motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for instability of the 
left knee, with residuals of a lateral meniscectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).

2.  An increased rating for right knee instability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

3.  A 10 percent rating for left knee arthritis is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (1998).

4.  A 10 percent rating for right knee arthritis is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

5.  A disability rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292 (1998).

6.  A compensable disability rating for bilateral arthritis 
of the hands is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5220 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for increased evaluations 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claims for increased evaluations are at least 
plausible.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
pertinent to these issues have been properly developed and 
that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's disabilities, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Facts

The Board notes that VA Medical Center (VAMC) outpatient and 
hospital records from October 1994 to March 1997 show 
treatment for the veteran's claimed disabilities.

In March 1997, VA examined the veteran's hands, knees, and 
low back.  The veteran complained that his knees bothered him 
the most, with the discomfort being most marked on the left 
side.  His lateral meniscus was reportedly removed while in 
service.  A subsequent arthroscopic examination showed 
degenerative changes within the joint.  He reported that both 
knees occasionally swelled, and he may have popliteal cysts 
in the back of each knee, at least intermittently.  He worked 
as a security guard which required him to walk over a mile 
during his work shift.  He carried out his work 
satisfactorily.  The examiner observed that he walked without 
a significant limp.  There was no obvious deformity on 
inspection.  The left knee showed a well-healed lateral joint 
line scar from a prior surgery.  The knee moved from full 
extension to 125 degrees of flexion, limited by some 
discomfort at that point.  There was a palpable marginal 
overgrowth along the lateral and medial joint lines, 
particularly laterally, consistent with degenerative 
arthritis.  The right knee seemed less affected.  It moved 
from full extension to 140 degrees flexion.  There was good 
stability for the collateral and cruciate ligaments.  There 
was no catching or crepitation with joint motion as was 
mildly present on the right side.  There was no obvious cyst 
formation in either knee.  X-rays showed narrowing in the 
lateral compartment of the left knee, with minimal marginal 
overgrowth noted and some more moderate overgrowth in the 
patellofemoral compartment.  The examiner stated that films 
of the right knee may have shown minimal sharpening of the 
tibial spines and at the margins of the patellar articular 
surfaces, but it appeared essentially normal.  There may have 
been a separate osseous body in the intercondylar notch, 
which was likely an incidental finding.  The impression was 
degenerative arthritis of the knees, mild on the right, and 
moderate on the left, moderately symptomatic.

With respect to the hands, the veteran complained of stiff 
hands in the morning.  He described a generalized aching 
throughout the hand, which was poorly localized.  He thought 
that the pain emanated across the proximal interphalangeal 
joint areas.  Objectively, the examiner observed that the 
veteran's hands seemed entirely normal.  Specifically, he had 
full painless range of motion about the metacarpal 
phalangeal, proximal and distal interphalangeal joints of the 
thumb and fingers.  He moved the fingertips to the distal 
palmar crease without difficulty or pain, and he had good 
grip strength.  There was no atrophy of the thenar, 
hypothenar, or intrinsic muscles of the hand.  He easily 
moved the thumb to the fifth metacarpal head area of the 
palm.  Metacarpal phalangeal joint motion was to 70 to 80 
degrees of flexion with full extension in all of these 
joints.  There was no tenderness over the carpal metacarpal 
joint of the thumb or in the wrist, which seemed normal.  The 
examiner's impression was an essentially normal examination 
of the hands.

With respect to the low back, his medical history was 
negative for a specific injury to the back that he was able 
to relate to the examiner.  He described low back pain for a 
number of years, and occasional difficulty in the morning.  
The pain emanated in the low back, without radiation to the 
buttocks or the lower extremities.  Bowel and bladder 
function remained normal, and there was no sensation 
disturbance reported in the lower extremities.

On objective examination, he ambulated without apparent pain.  
His posture and gait were unremarkable.  He forward flexed 
the low back satisfactorily, bringing the fingertips to the 
ankle.  The examiner estimated this to be about 70 degrees of 
flexion with the hips combined with the low back motion.  He 
hyperextended the low back to 20 degrees.  There was some 
discomfort in the low back with this maneuver.  There were 
about ten degrees of lateral bending to the left and to the 
right.  Palpation up and down the spine and percussion 
produced no tenderness.  He had negative stretch signs and 
normal deep tendon reflexed at the knees and ankles.  He was 
able to heel-and-toe walk without difficulty.  X-rays of the 
lumbar spine in multiple views showed anterior spurring about 
the disc spaces from T11-L3.  This was especially marked at 
L3 where there was also some disc space narrowing.  The 
fourth and fifth disc interspaces appeared good.  The 
examiner's impression was that the veteran had multilevel 
degenerative changes of the lumbar spine.  The examiner 
opined that the veteran's functional impairment was 
principally due to his knee disorder.  The examiner believed 
that the veteran was suited for full-time sedentary work 
activity, as he was presently carried out.  The examiner did 
not believe the veteran could tolerate a position that 
required stooping, bending, and lifting.

In October 1997, the veteran, along with his spouse and 
daughter, appeared before a hearing officer at the RO.  To 
capsulize, the veteran testified that he walked with a cane 
because of his bilateral knee disabilities.  He described 
constant pain in both knees, especially in the left.  He 
continued that his knees swelled after he walked or stood for 
a long time.  He recounted that the cane helped support his 
left knee.  Before using his cane, his left knee would give 
way and he would fall down.  He avoided stairs.  He related 
that, although he was prescribed bilateral knee braces, a VA 
physician advised him not to wear them anymore.  Reportedly, 
the VA physician warned that the knee braces were causing 
muscle atrophy, and he stopped using them.  As a security 
guard, he narrated that he was unable to walk the rounds 
throughout the plant because his knees hurt.  He was assigned 
to positions where walking was not required.  The veteran 
related that his knees did not lock, but he did have 
instability with the left knee, but not the right.  He 
pointed out that he has a Baker's cyst in each knee.  He 
propounded that his knees hurt after walking two blocks.  He 
stated that he wrapped his knees with Ace bandages.  He 
stressed that lying down and elevating his legs provided the 
only relief for his bilateral knee pain and swelling.  
Regarding his low back, he elaborated that he must stop and 
stretch after driving his automobile for a period of time.  
He drove with a pillow behind his back.  He also explained 
that he had trouble getting out of his car.  With respect to 
his low back, he used an electric blanket and a special bed.  
He disclosed that his low back pain was centralized in his 
low back, and it did not radiate down his lower extremities.  
The veteran's spouse put forward that they have to call 
friends and relatives for help lifting or moving things in 
their home.  

With respect to his hands, the veteran testified that his 
hands would hurt depending on the weather, or if he 
constantly used them.  In the morning, his hands would swell 
slightly, and they would be stiff and hard to move.  He also 
stated that his hands would go numb.  He avoided any type of 
work that required gripping.  The veteran's spouse elaborated 
that he had trouble picking up his 20 pound infant son.  

The weather reportedly impacted his disabilities.  For 
example, his disabilities reportedly hurt more in the winter, 
and when it rained.  He narrated that he was prescribed 
Feldene, which he understood was the most potent medication 
for arthritis.  He also took Motrin, Naprosyn, aspirin, 
Tylenol, and Darvocet for pain relief.  He recalled that 
sometimes he needed help getting out of bed.  He owned two 
TENS units for his knees.  The veteran also felt that the 
last VA examination was inadequate.  He exclaimed that the 
examiner only spent several minutes examining him.

According to an October 1997 VAX orthopedic examination the 
veteran provided essentially the same complaints as described 
above.  With respect to the veteran's hands, the examiner 
ascertained that the appellant's main complaint was grip 
weakness in both hands, which caused him to frequently drop 
things.  He indicated that he continued to experience mild 
tingling in all fingers, although it did not disturb his 
sleep.  He described occasional aching in the hands, with no 
particular pain.  With respect to his knees, he complained of 
frequent swelling and pain in the left knee.  He denied any 
locking, catching, or giving way.  He approximated that he 
could walk two blocks before noting significant pain.  He 
nonreciprocated stairs with a railing.  He encountered no 
trouble donning his shoes and socks.  He used a cane in his 
right hand.  He recounted that six years before, he had a 
diagnostic left knee arthroscopy, which, according to the 
veteran, demonstrated diffuse tri-compartmental degenerative 
changes.  He described similar symptoms, but to a lesser 
degree, in the right knee.  He has had no prior surgery on 
the right knee.  He denied locking, catching, or giving way.  
With respect to his lower back pain, the veteran stated that 
he had had low back pain for approximately 30 years since he 
fell in service.  He remarked that the pain had progressed in 
recent years to the point that it hurt constantly.  The pain 
did not disturb his sleep, however.  He described a radiating 
pain into his left buttock and into the left posterior thigh, 
and numbness bilaterally below the level of the mid-calf.  

On physical examination, the veteran's hands demonstrated a 
full range of motion, both actively and passively.  No 
osteophytes were palpable.  He had 5/5 motor strength 
including his interosseous.  No atrophy was noted.  The 
Tinel's sign of the median nerve at the wrist were negative.  
He did have some mild numbness in the thumb with Phalan's 
sign testing after approximately 45 seconds.  He had a 
positive Tinel's sign at the ulnar nerve and at the 
anteriorly transposed position bilaterally.  Examination of 
the right knee demonstrated negative 10 to 140 degrees of 
flexion.  He had mild laxity to varus and valgus stressing.  
His anterior and posterior drawers were negative.  McMurray's 
and Lachman's signs were negative.  He had some mild 
tenderness at the medial and lateral joint line on the right 
knee. 

The left knee examination demonstrated 0 to 125 degrees of 
flexion.  He also had mild pseudo laxity to varus and valgus 
stressing.  He had prominent palpable osteophytes both on the 
medial and lateral aspects the knee.  His scar from his prior 
lateral meniscectomy had healed.  Anterior and posterior 
drawer, as well as Lachman's signs were negative.  He had no 
palpable effusion in either knee.  

The low back examination revealed that the veteran had 
forward flexion to the level of his malleoli (ankle).  He 
extended 20 degrees and laterally rotated approximately 40 
degrees in both directions.  Straight leg raising was 
negative.  The veteran had 5/5 motor strength.  His sensation 
was intact to light touch, and he had normal vibratory 
sensation.  There was hair loss and shiny skin below the 
level of the mid-calf.  His deep tendon reflexes were 
symmetric, and no pathologic reflexes were noted.  The x-rays 
of the hands were negative.  X-rays of the knees demonstrated 
severe tri-compartmental degenerative joint disease on the 
left side, and moderate to severe tri-compartmental 
degenerative joint disease on the right side.  His lumbar 
spine films demonstrated moderate degenerative disc disease 
with a grade one L3 on L4 retrolisthesis.  The examiner 
assessed that the veteran had severe left knee degenerative 
joint disease, and moderate to severe right knee degenerative 
joint disease.  The knees were significantly symptomatic, and 
the examiner noted that total knee replacements may be 
required in the future, especially on the left.  There also 
was lumbar spine degenerative joint disease with mild to 
moderate symptoms of spinal stenosis, without any neurologic 
deficit; and no evidence of any intrinsic hand pathology.

Applicable Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
United States Court of Veterans Appeals held that, when read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.

Left Knee

The veteran's left knee disability is currently rated as 20 
percent disabling under Diagnostic Code 5257, which is 
assigned for moderate recurrent subluxation or lateral 
instability, a 10 percent rating is appropriate when there is 
slight recurrent subluxation or lateral instability.  A 30 
percent rating is appropriate when there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

In a VA General Counsel precedent opinion with VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 (1997), it was 
determined that where, as in the instant case, a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating may be considered under Diagnostic Codes 
5003, 5010 where limitation of motion under Diagnostic Code 
5260 or 5261 meets the criteria for a zero percent rating.  
If the veteran does not at least meet the criteria for a 
noncompensable evaluation under either of those two codes, 
there is no additional disability for which a rating may be 
assigned.  VA General Counsel precedent opinions are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  38 C.F.R. § 4.71a, 5260, 5261.

With respect to the rating warranted for any instability of 
the left knee, the Board finds that impairment caused by 
instability warrants a 20 percent disability rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.  In this respect, 
on examination in October 1997, the veteran had mild pseudo 
laxity to varus and valgus stressing.  There is no competent 
evidence, however, that the veteran's left knee is severely 
unstable, or that it is productive of severe recurrent 
subluxation.  Thus, a rating higher than 20 percent under 
Diagnostic Code 5257 is not warranted.  

In addition, given that the flexion of the left knee is 
greater than 45 degrees, and the extension of the right knee 
is five degrees or better, a compensable rating would not be 
warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 
4.71a.  The Board finds, however, that because the October 
1997 x-ray study showed severe arthritis of the left knee 
along with objective evidence of pain, that the veteran is 
entitled to a 10 percent disability rating under Diagnostic 
Code 5003.  See Lichtenfels, 1 Vet. App. 484.  Hence, a 
separate 10 percent rating for painful arthritis is warranted 
for the left knee. 

The Board finds that a rating in excess of 10 percent would 
not be warranted under Diagnostic Codes 5260 or 5261 for the 
following reasons.  Given that the medical evidence shows 
that the flexion of the left knee is to 125 degrees, and the 
extension of the left knee is to zero degrees, the Board 
finds that a rating in excess of 10 percent would not be 
warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 
4.71a.  Finally, there has been no evidence presented 
suggesting that there is ankylosis of the left knee which 
might warrant a higher rating under Diagnostic Code 5256.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Right Knee

With respect to the veteran's right knee, given that the 
extension is limited to negative 10 degrees, the Board finds 
that he is entitled to a 10 percent disability pursuant to 
Diagnostic Code 5261.  In making this finding, the Board has 
considered the impact of the arthritis, as evidenced by x-
ray, and the objective evidence of pain as described in the 
October 1997 VA examination report.  See Lichtenfels, 1 Vet. 
App. 484; 38 C.F.R. § 4.40, 4.45.  A rating in excess of 10 
percent is not warranted, however, because the right knee 
extension is not limited to 15 degrees pursuant to Diagnostic 
Code 5261, and the flexion is not limited to 30 degrees 
pursuant to Diagnostic Code 5260.  Moreover, functional 
impairment due to pain does not warrant a rating in excess of 
10 percent because there is no competent evidence of disuse 
atrophy, incoordination on use, or other objective pathology 
to justify an increased rating under 38 C.F.R. §§ 4.40, and 
4.45.

Finally, an increased rating for instability of the right 
knee is not warranted because there is no medical evidence of 
moderate recurrent subluxation or lateral instability.  
Indeed, the veteran testified, and reiterated to the VA 
examiner in October 1997, that he did not experience right 
knee instability or recurrent subluxation.  Hence, an 
increased rating is not warranted under these Diagnostic 
Codes for right knee instability under Diagnostic Code 5257.

Low Back

The veteran's degenerative arthritis of the lumbar spine is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 in turn refers the Board to 
Diagnostic Code 5292 which provides that a slight limitation 
of lumbar motion warrants a 10 percent rating; and that a 
moderate limitation of motion warrants a 20 percent 
evaluation.  

Under Diagnostic Code 5295, a 10 percent rating is warranted 
for a lumbosacral strain that is productive of characteristic 
pain on motion; and a 20 percent evaluation is warranted when 
there is muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in a standing 
position.

The medical evidence that has been received demonstrates that 
the symptoms associated with the veteran's low back strain 
include complaints of frequent pain.  The veteran contends 
that the low back pain prevents him from driving his 
automobile for long distances or getting out of bed without 
pain in the morning.  According to the most recent October 
1997 VA orthopedic examination report, while the x-ray 
results showed lumbar spine degenerative joint disease with 
mild to moderate symptoms of spinal stenosis, any measured 
lost motion of the low back was no greater than mild.  The 
October 1997 VA examination report was negative for muscle 
spasms or for a unilateral loss of lateral motion.  
Therefore, although the Board has carefully considered the 
veteran's contentions with respect to the low back 
disability, given the findings on examination, and the 
symptoms associated with the disability at issue, an increase 
in the present 10 percent evaluation is not in order.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Codes 5003, 5292.  

Bilateral hand disability

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  Pursuant to Diagnostic 
Code 5220, ankylosis of five digits of one hand only warrants 
a compensable evaluation when favorable ankylosis is shown.  
In the present case, however, arthritis was not diagnosed on 
physical or x-ray examination in October 1997.  Furthermore, 
the veteran did not report any specific painful pathology, 
other than morning stiffness, and favorable ankylosis is not 
demonstrated by the record.  Therefore, given that the 
evidence does not show ankylosis, arthritis, functional 
impairment due to pain or weakness, the Board finds that the 
criteria for an increased rating have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5220.  

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt.  With the 
exception of the claims of entitlement to a compensable 
evaluation for arthritis of each knee, however, the 
preponderance of the evidence is against the appellant's 
claim.  Hence, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to separate 10 percent disability ratings for 
arthritis of the left and right knees is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 20 percent 
for instability of the left knee, with residuals of a lateral 
meniscectomy; a disability rating in excess of 10 percent for 
arthritis of the lumbar spine; and compensable ratings for 
instability of the right knee, and for degenerative arthritis 
of the hands, is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 15 -


